Exhibit 10.2

GLADSTONE COMMERCIAL LIMITED PARTNERSHIP
SCHEDULE 4.2(a)(3) TO FIRST AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
DESIGNATION OF
SENIOR COMMON UNITS



(i)   Designation and Number. A class of Partnership Units, designated “Senior
Common Units,” is hereby established. The number of Senior Common Units
authorized for issuance shall be 3,833,333.



(ii)   Maturity. The Senior Common Units have no stated maturity and will not be
subject to any sinking fund or mandatory redemption.



(iii)   Rank. The Senior Common Units, with respect to distribution rights and
rights upon liquidation, dissolution or winding up of the Partnership, will rank
(i) senior to the Common Units of the Partnership with respect to distribution
rights and on parity with the Common Units of the Partnership with respect to
rights upon liquidation, dissolution or winding up of the Partnership,
(ii) senior to all Partnership Interests ranking junior to the Senior Common
Units with respect to distribution rights or rights upon liquidation,
dissolution or winding up of the Partnership; (iii) on parity with all
Partnership Interests issued by the Partnership, the terms of which Partnership
Interests specifically provide that such Partnership Interests rank on a parity
with the Senior Common Units with respect to distribution rights or rights upon
liquidation, dissolution or winding up of the Partnership (the “Parity Preferred
Units”); (iv) junior to the 7.75% Series A Cumulative Redeemable Preferred Units
and the 7.50% Series B Cumulative Redeemable Preferred Units; and (v) junior to
all existing and future indebtedness of the Partnership. The term “Parity
Preferred Units” does not include convertible debt securities, which will rank
senior to the Senior Common Units prior to conversion.



(iv)   Distributions. (a) Holders of the Senior Common Units are entitled to
receive, when and as declared by the General Partner, out of funds legally
available for the payment of distributions, cash distributions in an amount
equal to $1.05 per Senior Common Unit per annum, declared daily and paid at the
rate of $0.0875 per Senior Common Unit per month. Distributions will be
cumulative from the date of issue of the Senior Common Units, and will be
payable monthly on or about the last day of each month beginning with the first
full month after issuance of the Senior Common Units.

(b) No distributions on Senior Common Units shall be declared by the General
Partner or paid or set apart for payment by the Partnership at such time as the
terms and provisions of any agreement of the Partnership, including any
agreement relating to its indebtedness, prohibits such declaration, payment or
setting apart for payment or provides that such declaration, payment or setting
apart for payment of such distributions would constitute a breach thereof or a
default thereunder, or if such declaration or payment shall be restricted or
prohibited by law.

(c) Notwithstanding the foregoing, distributions on the Senior Common Units will
accumulate whether or not the Partnership has earnings, whether or not
restrictions exist in respect thereof, whether there are funds legally available
for the payment of such distributions and whether or not such distributions are
declared. Accumulated but unpaid distributions on the Senior Common Units will
not bear interest, and holders of the Senior Common Units will not be entitled
to any distributions in excess of full cumulative distributions described above.
No distributions will be declared or paid or set apart for payment on any
Partnership Interests or any other series of Parity Preferred Units or any
series or class of equity securities ranking junior to the Senior Common Units
(other than a distribution of the Partnership’s Common Units or any other class
of Partnership Interests ranking junior to the Senior Common Units as to
distributions and upon liquidation) for any period unless full cumulative
distributions have been or contemporaneously are declared and paid or declared
and a sum sufficient for the payment thereof is set apart for such payment on
the Senior Common Units for all past distribution periods and the then current
distribution period.



(v)   Liquidation Preference. Holders of Senior Common Units will not have any
liquidation preference.



(vi)   Redemption. In the event that any REIT Senior Common Shares are redeemed
either by Gladstone Commercial Corporation or by the holders thereof, the
Partnership shall be deemed to have automatically redeemed, as of the effective
date of the redemption of the REIT Senior Common Shares, an equivalent number of
Senior Common Units at an equivalent redemption price per Senior Common Unit.



(vii)   Voting Rights. Holders of the Senior Common Units will not have any
voting rights.



(viii)   Exchange Option. In the event that any REIT Senior Common Shares are
exchanged for REIT Shares in accordance with the Articles Supplementary
Establishing and Fixing the Rights and Preferences of Senior Common Stock (the
“Senior Common Articles Supplementary”), an equivalent number of Senior Common
Units shall be automatically converted into a number of Common Units equal to
the number of REIT Shares issued upon exchange of REIT Senior Common Shares.



(ix)   Automatic Conversion. Each Senior Common Unit shall be converted into a
Common Unit in accordance with the same exchange ratio applied to the conversion
of REIT Senior Common Shares into REIT Shares automatically upon any of the
following events: (a) an acquisition of Gladstone Commercial Corporation by
another company by means of any transaction or series of related transactions to
which Gladstone Commercial Corporation is a party (including, without
limitation, any stock acquisition, reorganization, merger or consolidation, but
excluding any sale of stock for capital raising purposes) other than a
transaction or series of transactions in which the holders of voting securities
of Gladstone Commercial Corporation outstanding immediately prior to such
transaction continue to retain at least 50% of the total voting power
represented by voting securities of the Gladstone Commercial Corporation or
those of such other surviving entity outstanding immediately after such
transaction or series of transaction; (b) a sale of all or substantially all of
the assets of Gladstone Commercial Corporation; or (c) a liquidation,
dissolution or winding up of Gladstone Commercial Corporation.



(x)   Anti-Dilution. If the outstanding REIT Senior Common Shares are increased
or decreased or otherwise adjusted pursuant to Article Third, Section 8 of the
Senior Common Articles Supplementary, appropriate adjustment will be made to the
number of Senior Common Units and the relative terms thereof.

